Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise *460covered by tbe above appeals for reappraisement consists of baby clams, packed in cans weighing with tbeir contents 10 ounces (5 oz. drained weight), exported from Japan during the period October, 1953 through March, 1956.
That the said canned baby clams and the issues involved in the said appeals for reappraisement are the same in all material respects as the canned baby clams and the issues involved in GEO. S. BÜSE & 00., ING. v. UNITED States, ARD 140, wherein it was held that the imported canned baby clams were properly dutiable on the basis of the American selling price of certain hard-shell little neck clams, canned in Bellingham, Wash., in 10 ounce tins, packed 24 such tins to a carton.
That during the period October, 1953 through March, 1956, the American selling price, as defined in Section 402(g), Tariff Act of 1930, as amended, of said clams, canned in 10 ounce tins in Bellingham, Wash., was $7.50 per two dozen 10 ounce tins, less 1%% cash discount, less Vio of 1% swell allowance, net packed.
That the record in said ARD 140 may be incorporated into the records of the above for reappraisement, and that said appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts and consistent with the cited authority on the law, we hold that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is statutory American selling price and that such value therefor is $7.50 per 2 dozen 10-ounce tins, less iy2 per centum cash discount, less one-tenth of 1 per centum swell allowance, net, packed.
Judgment will be rendered accordingly.